Dickinson, J.
It is sought by means of the writ of certiorari to-bring here for review-the alleged unauthorized and illegal action of the village council of the village of Lamberton, in reeanvassing the-votes cast at the general village election in March, 1887, upon the-question whether licenses should be granted for the sale of intoxicating liquors; and in the granting of such licenses, contrary to the vote of the people at that election. It is alleged in the petition that-the village council, without jurisdiction or authority so to do, recan-vassed the vote in June following the election; and having then rejected, as illegal, one vote which had been cast “against license,” declared the vote to be a tie, and hence not opposed to the granting of licenses. Thereupon licenses were granted.
These facts shown by the relator’s petition do not, upon his own theory as to the powers of the respondents, present a case for the. *363granting of this writ. The relator claims the act of the council in recanvassing the votes, and redetermining the result of the election, to have been wholly without authority of law; and the return more' fully shows this to have been the case. Whether the council had authority at any time, and as a part of the election proceedings, to canvass the votes, and declare the result of the election, we do not consider. The act complained of was not such a proceeding. Upon the application of certain persons for license, some three months-after the election, a hearing was had before the council, at which they assumed to investigate and determine the legality of a certain vote, and thereupon to determine that the result of the election was different from that which had been before declared. This was a mere usurpation of authority, and wholly without legal effect. As-determined in State v. Mayor of St. Paul, 34 Minn. 250, (25 N. W. Rep. 449,) the writ of certiorari will not be granted for the purpose of reviewing such nugatory proceedings. The act of the council in granting a license was not of a judicial character, and therefore will not be reviewed under this writ.
There is a further reason why the writ should be quashed, in that-the relator has no peculiar interest in the matter in question. It is-not enough that he is a resident and tax-payer in this village. In. general, courts will not review and correct the -official action of public officers at the suit of private individuals who have no peculiar interest therein, nor will they be allowed to sue out such writs as this-for that purpose. Conklin v. County of Fillmore, 13 Minn. 423, (454;) Smith v. Yoram, 37 Iowa, 89; Iowa News Co. v. Harris, 62 Iowa, 501, (17 N. W. Rep. 745;) and see Darling v. Boesch, 67 Iowa, 702, 704, (25 N. W. Rep. 887.)
The respondents’ motion to quash the writ is granted.